DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 7 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,991,483 (hereinafter Thost).
Regarding claim 1, Thost discloses a sink assembly comprising: a flush-mounted sink assembly (1) comprising a substrate including a basin portion (1) and a flange portion (1a) extending its entirety along a single plane (fig. 1); and 5a mounting bracket (27,31,32) configured to be secured to a countertop (3, 4, 5); and a support structure (12) configured to be disposed over the mounting bracket and interface with the flange portion when installed within a countertop cutout (fig. 2).
Regarding claim 2, the support structure (12) comprises an elongated structure (24).
Regarding claim 3, the support structure (12) extends along an entirety of at least one side of the countertop cutout (col. 1, ln. 46 – 49).
Regarding claim 7, a thickness of the flange portion (1a) is equal to a thickness of the basin portion (1) (fig. 2).
Regarding claim 8, there is a plurality of adjustment fasteners (28, 30) configured to be adjustably coupled with the mounting bracket (27, 31, 32), each one of the plurality of adjustment fasteners (28) vertically adjustable to support the support structure and peripheral mounting flange so that an upper surface of the peripheral mounting flange is flush with the countertop (fig. 2).
Regarding claim 9, Thost discloses a sink assembly comprising: a flush-mounted sink assembly (1) comprising a substrate including a basin portion (1) and a flange portion (1a) extending its entirety along a single plane (fig. 1); a thickness of the flange portion (1a) is equal to a thickness of the basin portion (1) (fig. 2); and 5a mounting bracket (27,31,32) configured to be secured to a countertop (3, 4, 5); and a support structure (12) configured to be disposed over the mounting bracket and interface with the flange portion when installed within a countertop cutout (fig. 2); a plurality of adjustment fasteners (28, 30) configured to be adjustably coupled with the mounting bracket (27, 31, 32), each one of the plurality of adjustment fasteners (28) vertically adjustable to support the support structure and peripheral mounting flange so that an upper surface of the peripheral mounting flange is flush with the countertop (fig. 2).
Regarding claim 10, the support structure (12) comprises an elongated structure (24).
Regarding claim 11, the support structure (12) extends along an entirety of at least one side of the countertop cutout (col. 1, ln. 46 – 49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 – 13, and 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thost in view of US Patent Application Publication 2018/0142453 (hereinafter Hocaoglu).
Regarding claims 4 and 12 – 13, Thost is silent as to the material of the substrate and thus fails to show the substrate comprises a unitary sheet of metal comprising at least one of titanium and stainless steel. Attention is turned to Hocaoglu which shows stainless steel metal to be a common substrate used for sinks (par. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select stainless steel metal as the substrate material according to routine skill in the art as evidenced by the 
Regarding claims 6 and 14, Thost teaches the support structure is metal but fails to explicitly recite it is one of brass, stainless steel, and aluminum. Attention is again turned to Hocaoglu which teaches selecting stainless steel as a suitable material for sink mounting structures to prevent rust and still provide adequate strength and support (par. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select as the material for the support structure of Thost as a matter of routine skill in the art. In other words, the selection of a known material based on the suitability for its intended use involves only routine skill in the art.
Regarding claim 16, Thost shows a flush-mounted sink assembly comprising a unitary sheet formed to a include a basin portion (1) and a flange portion (1a) extending its entirety along a single plane; a mounting bracket (27, 31, 32) configured to be secured to a counter top (3, 4, 5); and an elongated support structure (12) configured to be disposed over the mounting bracket and interface with the flange portion when installed within a countertop cutout (fig. 2). Thost fails to show the unitary sheet is metal. Attention is turned to Hocaoglu which shows stainless steel metal to be a common substrate used for sinks (par. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select stainless steel metal as the substrate material according to routine skill in the art as evidenced by the teachings mentioned above. In other words, the selection of a known material based on the suitability for its intended use involves only routine skill in the art.
Regarding claim 17, the support structure (12) extends along an entirety of a corresponding side of the countertop cutout (fig. 2).
Regarding claim 18, under the modification set forth above, Hocaoglu shows the unitary sheet of metal comprises at least one of titanium and stainless steel (par. 2).
Regarding claim 19, under the modification set forth above, Hocaoglu shows the elongated support structure comprises stainless steel (par. 2).
Allowable Subject Matter
Claims 5, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,582,463 and US Patent 2,440,741 are directed to the state of the art of flush mounted sinks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754